Citation Nr: 1615292	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on helpless child status.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 10, 1952 to November 30, 1971.  The Veteran's final DD-214 of record indicates total active service of 20 years, 10 months, and 7 days and it appears that he had additional service of 1 year, 8 months, and 6 days prior to September 10, 1952.  The electronic claims file, however, does not include a DD-214 documenting this service.  His awards and decorations included the Army Occupation Medal with Germany Clasp, multiple Army Good Conduct Medals, National Defense Service Medal with First Oak Leaf Cluster, Vietnam Service Medal with One Silver Service Star and One Bronze Service Star, the Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge, and the Republic of Vietnam Civil Actions Honor Medal First Class Unit Citation Badge.  The Veteran died in August 2008.  The appellant is his son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) listed above.

The appellant had a hearing before the undersigned in May 2014.  A transcript of the hearing has been associated with the Virtual VA electronic claims file.

In a December 2014 decision, the Board denied the appellant's claim.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Memorandum Decision, the Court vacated the Board's December 2014 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  The case is again before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As discussed in the September 2014 Board decision, the issue of entitlement to accrued benefits has been raised in March 2010, September 2010, November 2010 and March 2011 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The AOJ appears not to have acted on this referral.  Therefore, as the Board does not have jurisdiction over it, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  In reaching that determination, the Board acknowledges the appellant's February 2016 statement indicating that on April 23, 2014, he had "provided an affidavit, initial review waiver, advance request, and facts" and appears to contend that the Board should adjudicate the accrued benefits issue in the first instance.  Although the Board appreciates the foregoing, as the issue of entitlement to accrued benefits has not been adjudicated by the AOJ, the Board may not adjudicate the matter in the first instance, and the appellant's initial review waiver would relate to the review of relevant evidence as to issues currently in appellate status and properly before the Board and not to an issue or issues never considered by the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The December 2015 Memorandum Decision concluded that the Board erred in concluding that VA had satisfied its duty to assist.  Specifically, the Memorandum Decision found that there was testimony from the appellant and multiple others that during childhood he received medical treatment at the Roosevelt Roads Naval Station in Ceiba, Puerto Rico and that VA had failed to attempt to obtain those records.  The appellant contends that this treatment was for "Agent Orange illnesses."

The Board also concludes that a letter should be sent to the appellant requesting that he provide authorization for VA to obtain medical treatment records from all providers regarding his mental and physical condition prior to his eighteenth birthday and notifying him that, in the alternative, he can submit such records directly to VA.  In addition, based on the appellant's February 2016 statement, the letter should direct him to provide the specific symptoms that he claims rendered him incapable of self-support prior to age 18.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain from all appropriate sources medical treatment records for the appellant from the former Roosevelt Roads Naval Station in Ceiba, Puerto Rico.  All attempts to obtain these records should be documented in the electronic claims file.

2.  Send the appellant a letter requesting that he provide authorization for VA to obtain medical treatment records from all providers regarding his mental and physical condition prior to his eighteenth birthday and notifying him that, in the alternative, he can submit such records directly to VA.  In addition, the letter should direct the appellant to provide the specific symptoms that he claims rendered him incapable of self-support prior to age 18.

3.  Thereafter, readjudicate the appellant's claim.  If a complete grant of the benefits requested is not granted, issue an SSOC to the appellant and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



